Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 1 of 30 PageID #: 341




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE
SILVERGATE PHARMACEUTICALS, INC.,                    )
                                                     )
                      Plaintiff,                     )
                                                     )    C.A. No. 18-1962 (LPS)
       v.                                            )    C.A. No. 19-1067 (LPS)
                                                     )
BIONPHARMA INC.,                                     )
                                                     )
               Defendant.                            )
SILVERGATE PHARMACEUTICALS, INC.,                    )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )    C.A. No. 19-678 (LPS)
                                                     )
AMNEAL PHARMACEUTICALS LLC,                          )
                                                     )
                      Defendant.                     )

                   [PROPOSED] STIPULATED PROTECTIVE ORDER

       Plaintiff Silvergate Pharmaceuticals, Inc. (“Plaintiff” or “Silvergate”), and Defendant

Bionpharma, Inc. (“Bionpharma”) and Defendant Amneal Pharmaceuticals LLC (“Amneal”)

(collectively, “Defendants”) (Plaintiff and Defendants together, “Parties” and each individually,

a “Party”) assert that they possess confidential information in the form of trade secrets or other

confidential business, commercial, personal, proprietary, and/or technical information related to

the subject matter of Civil Action Nos. 18-1962, 19-1067, and 19-678 (individually, an “Action”

and collectively, “Actions”). These above-captioned Actions concern patent disputes relating to

United States Patent Nos. 9,669,008 (“’008 Patent”), 9,808,442 (“’442 Patent”), 10,039,745

(“’745 Patent”), and 10,154,987 (“’987 Patent”) (collectively, “Patents-in-Suit”). The Parties

recognize that it may be necessary to disclose certain confidential information during the course

of these Actions, and contemplate that non-parties may produce confidential information.

Pursuant to Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) 26(c), and for good cause
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 2 of 30 PageID #: 342




shown, the Parties, by and through their respective undersigned counsel, hereby stipulate and

consent to the entry of this Stipulated Protective Order (“Protective Order”).

1.     Definitions and Scope

       (a)     “Discovery Material” means any document, material, item, testimony, or thing

filed with or presented to the Court or produced, served, or generated during the discovery

process, including but not limited to exhibits, answers to interrogatories, responses to requests

for admissions, responses to requests for production, subpoenas, declarations, affidavits,

deposition testimony or transcripts, and all copies, extracts, summaries, compilations,

designations, and portions thereof.

       (b)     Discovery Material designated as “HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER” by a Producing Party means such Discovery Material comprises or

contains highly sensitive and/or proprietary technical, commercial, financial, or business

information including without limitation:

               (i)    trade secrets, ownership, management, corporate structure or organization,

                      business and/or strategic plans, financial planning or performance,

                      budgeting,      advertising   expenditures,   accounting,   decisions   and/or

                      processes, license agreements, negotiations, sales projections, profit

                      projections, market share projections, pricing plans and pricing analysis,

                      non-public sales data and analysis, non-public market share data, and non-

                      public documents, materials, or information relating to present or

                      prospective customers, dealers, and distributors (such as proposals, bids or

                      contracts), current or future, the disclosure of which could result in severe

                      competitive or commercial disadvantage to the Producing Party;




                                                    2
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 3 of 30 PageID #: 343




               (ii)    as purporting to cover enalapril maleate oral solutions: non-public patent

                       applications and files; non-public research, development, formulation,

                       manufacture, testing, or evaluation of pharmaceuticals; approved or

                       unapproved (whether pending or not yet filed) New Drug Applications

                       (“NDA”) or Abbreviated New Drug Applications (“ANDA”); non-public

                       communications with the United States Food and Drug Administration

                       (“FDA”);

               (iii)   information received under confidentiality restrictions or an agreement

                       from vendors, suppliers, and/or third parties;

               (iv)    private or confidential personal information, patient information, or

                       personal health information including information protected under the

                       Health Insurance Portability and Accountability Act of 1996;

               (v)     drafts, attachments, or internal communications related to the foregoing.

HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER Discovery Material may

be disclosed only to the individuals identified in Paragraph 5 below.

       (c)     “Designated Material” means any Discovery Material designated by a Producing

Party as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER. Each Party shall

act reasonably and in good faith in designating Discovery Material as HIGHLY

CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.

       (d)     “Producing Party” means any Party to the Actions or any non-party, including its

counsel, retained experts and consultants, third party testing laboratories, directors, officers,

employees, or agents, who produces any Discovery Material in the Actions.




                                                 3
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 4 of 30 PageID #: 344




       (e)     “Receiving Party” means any Party to the Actions, including its counsel, retained

experts and consultants, third party testing laboratories, directors, officers, employees, or agents,

who receives any Discovery Material in the Actions.

       (f)     This Protective Order encompasses not only Discovery Material that is expressly

designated HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER, but also any

information derived therefrom, including all copies, excerpts, and summaries thereof, whether

partial or complete, as well as testimony and oral conversations that reveal all or part of such

information, and any other discovery taken or disclosures provided pursuant to the Federal Rules

of Civil Procedure or District of Delaware Local Rules.

2.     Procedure for Marking and Designating Discovery Material

       Marking     Discovery    Material    as   HIGHLY       CONFIDENTIAL—SUBJECT               TO

PROTECTIVE ORDER shall be made by the Producing Party in the following manner:

       (a)     In the case of documents or any other tangible thing produced, designation shall

be made by placing the legend “HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE

ORDER” on each page of the document, or on the cover, or in a prominent place on any other

tangible thing prior to production of the document or tangible thing.

       (b)     In producing original files and records for inspection, no marking need be made

by the Producing Party in advance of the inspection. For the purposes of the inspection, all

documents produced for inspection shall initially be considered as marked “HIGHLY

CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER.”                           Thereafter, upon selection of

specified documents for copying by the Receiving Party, the Producing Party shall mark such

Designated Material as “HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER”

based on the definitions discussed in Paragraph 1(b).




                                                 4
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 5 of 30 PageID #: 345




       (c)    In the case of deposition testimony, transcripts, or portions thereof, designation

shall be made by the Producing Party as follows:

              (i)     on the record during the deposition, in which case the portion of the

                      transcript of the designated testimony shall be bound in a separate volume

                      and marked “HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE

                      ORDER” by the reporter;

              (ii)    by written notice to the reporter and all counsel of record, given within

                      thirty (30) calendar days after the reporter sends written notice to the

                      deponent or the deponent’s counsel that the transcript is available for

                      review, in which case all counsel receiving the notice shall be responsible

                      for marking the copies of the designated transcript or portion(s) thereof in

                      their possession or control as directed by the Producing Party or deponent;

                      or

              (iii)   by written notice to the reporter and all counsel of record, given within

                      thirty (30) calendar days after reporter sends written notice to the deponent

                      or the deponent’s counsel that the transcript is available for review, that

                      certain portions can be re-designated as not confidential.          Pending

                      expiration of the thirty (30) calendar days, all Parties and, if applicable,

                      any third party witnesses or attorneys, shall treat the deposition transcript

                      as if it had been designated “HIGHLY CONFIDENTIAL—SUBJECT TO

                      PROTECTIVE ORDER.”

No person shall attend the portions of depositions designated HIGHLY CONFIDENTIAL—

SUBJECT TO PROTECTIVE ORDER unless that person is an authorized recipient of material




                                                5
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 6 of 30 PageID #: 346




designated HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER pursuant to the

terms of this Protective Order or the Parties agree to that person’s attendance.

3.       Challenging Designations

         (a)   No Party to these Actions shall be obligated to challenge the propriety of any

designation by any Producing Party, and a failure to do so shall not constitute a waiver or in any

way preclude a later challenge to the propriety of the designation in these Actions.

         (b)   Any Party may contest a claim of confidentiality. Any Party objecting to the

designation of any Discovery Material as HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER must serve outside counsel of record for the Producing Party written

notice of its reasons, described with particularity, for the objection, and identify the information,

preferably by production number. Counsel for the Producing Party shall respond in writing to

such objection within five (5) business days1 and shall state with particularity the grounds for

asserting that the Discovery Material is HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER.

         (c)   Failing resolution after ten (10) business days from service of the objecting

Party’s written notice of reasons for objection, the objecting Party may seek an order changing or

removing the designation. In resolving the matter, the burden of establishing confidentiality

shall be on the Party who made the claim of confidentiality, i.e., the Producing Party, but

information designated as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER

shall be deemed so designated until the matter is resolved.




     1
      A “business day” is a day on which the Clerk’s Office of the United States District Court
for the District of Delaware is open.




                                                 6
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 7 of 30 PageID #: 347




4.     Restrictions on Disclosure and Use

       (a)     CONFIDENTIALITY

       Designated Material and the information derived from the Designated Material

(excluding information which is derived lawfully from an independent source) shall not be given,

shown, made available, discussed, or otherwise communicated in any manner, to any person not

authorized to receive the information pursuant to the terms of this Protective Order, unless and to

the extent that this Protective Order is otherwise modified by court order. Any summary,

compilation, notes, memoranda, analysis, electronic image, or database containing Designated

Material shall be subject to the terms of this Protective Order to the same extent as the material

or information from which the summary, compilation, notes, memoranda, analysis, electronic

image, or database is derived.

       (b)     RESTRICTIONS ON USE

       Absent an agreement of the Producing Party or an order to the contrary by this Court,

each Party and all other persons bound by the terms of this Protective Order shall use any

material designated as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER

solely for purposes of these Actions and any appeal therefrom. Such Designated Material shall

not be used for any other purpose, including, without limitation, any business, commercial,

competitive, personal, or other purpose.

       Specifically, HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER

material obtained from these Actions shall not be submitted, used, or relied upon to prepare

submissions to the U.S. Food and Drug Administration (“FDA”) or U.S. Patent and Trademark

Office (“USPTO”). Counsel of record for the parties shall exercise reasonable care to ensure that




                                                7
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 8 of 30 PageID #: 348




the information and documents governed by this Protective Order are (i) used only for the

purpose specified herein, and (ii) disclosed only to authorized persons.

       Absent consent of the Producing Party or further order of this Court, all outside counsel

of record as defined in Paragraph 5(a) and designated in-house representatives as defined in

Paragraph 5(k) who are substantively involved in the drafting or prosecution of claims in patents

and/or patent applications relating to the Patents-in-Suit (including any continuations,

continuations-in-part, or divisionals thereof claiming enalapril maleate oral solutions, or

processes for making enalapril maleate oral solutions, or methods of treatment involving

enalapril maleate oral solutions) are excluded from access to information designated HIGHLY

CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER. For the avoidance of doubt, being

“substantively involved in the drafting or prosecution of claims in patents and/or patent

applications” in the previous sentence shall mean the drafting or amending of claims, or

providing direction or input on the drafting or amending of claims. Outside counsel of record as

defined in Paragraph 5(a) and designated in-house representatives as defined in Paragraph 5(k)

who do have access to information designated HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER cannot participate in such aforementioned activities during the

pendency of these Actions, including any appeals therefrom, and for twelve (12) months after the

last of these Actions is finally terminated.

       For clarity, nothing in this agreement prohibits persons with access to HIGHLY

CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER information from participating in

opposition, reexamination, inter partes review, or other post-grant proceedings (except reissue)

before the USPTO or before any foreign patent-granting authority (collectively, “Post-Grant

Proceedings”).    However, no outside counsel of record as defined in Paragraph 5(a) or




                                                 8
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 9 of 30 PageID #: 349




designated in-house representatives as defined in Paragraph 5(k) who do have access to

information designated HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER

shall draft or provide any input on the drafting and/or amendment of claims in any Post-Grant

Proceeding pertaining to enalapril maleate oral solutions during the pendency of these Actions,

including any appeals therefrom, and for twelve (12) months after these Actions are terminated,

but such outside counsel of record as defined in Paragraph 5(a) and designated in-house

representatives as defined in Paragraph 5(k) may otherwise fully participate in all such Post-

Grant Proceedings pertaining to enalapril maleate oral solutions.

       For the avoidance of doubt, outside counsel who do not have access to information

designated HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER under this

Protective Order and in-house representatives other than those defined in Paragraph 5(k) are not

restricted in any manner by this Paragraph 4(b), and for example, may therefore freely draft,

amend, and/or prosecute claims before the USPTO or before any foreign patent-granting

authority. For the further avoidance of doubt, outside counsel who do not have “access” to

Designated Material under this Protective Order means that such persons have not received

Designated Material and will not attempt to obtain or view such Designated Material within the

outside counsel firm’s servers or other storage locations. All outside counsel of record in these

Actions are presumed to have “access” to Designated Material as that term is used in this

Paragraph and are subject to the restrictions of this Paragraph 4(b).

       (c)     MAINTENANCE OF DESIGNATED MATERIAL

       Designated Material shall be maintained by the Receiving Party at a location and under

circumstances to ensure that access is limited to only those persons entitled to have access

pursuant to this Protective Order.




                                                 9
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 10 of 30 PageID #: 350




       A Producing Party is free to do whatever it desires with its own Designated Material.

5.     Access to Designated Material

       Designated Material shall be available only to the following persons subject to the terms

of Paragraph 6:

       (a)     Outside counsel of record to any Party in connection with these Actions, and the

outside counsel’s partners, associates, attorneys, data entry, information processing, computer

support, artist, translating, stenographic, clerical, and paralegal employees or agents whose duties

and responsibilities require and who actually have access to materials designated “HIGHLY

CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER,” subject to the restrictions set forth

in Paragraph 4(b).

       (b)     The Court, including Judges, Magistrate Judges, law clerks, and clerical personnel

of the Court before which these Actions are pending, and qualified court reporters;

       (c)     Approved consultants or experts and their staff, but excluding employees,

officers, or directors of a named Party, retained by any of the Parties or their counsel to consult

or testify in these Actions subject to the terms of Paragraph 6(a);

       (d)     Authors or drafters; addressees; anyone else who received the documents or

information prior to the commencement of these Actions, or during these Actions, but only if

they obtained the document or information outside of these Actions and not in violation of this

Protective Order; provided that, in the case of former employees/consultants of the Producing

Party permitted access pursuant to this provision, (i) the former employee/consultant reviews this

Protective Order and executes the Agreement to be Bound by Protective Order, in the form

shown in Exhibit A, which is attached hereto, prior to receiving Designated Material, (ii) the

former employee/consultant of the Producing Party is not employed or retained by the Receiving




                                                 10
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 11 of 30 PageID #: 351




Party, and (iii) Designated Material is shared with the former employee/consultant of the

Producing Party only during a deposition taken in these Actions.

        (e)       Third party contractors and their employees involved in document management or

copying services for these Actions;

        (f)       Graphics or design services retained by counsel for a Party for purposes of

preparing demonstratives or other exhibits for deposition, trial, or other court proceedings in

these Actions;

        (g)       Trial consulting services retained by a Party in these Actions;

        (h)       Persons who have been retained by a Party to provide translation or interpretation

from one language to another;

        (i)       Third party testing laboratories and their staffs retained by any of the parties or

their counsel for purposes of these Actions subject to the terms of Paragraph 6(b); and

        (j)       Any other person authorized to receive HIGHLY CONFIDENTIAL—SUBJECT

TO PROTECTIVE ORDER Designated Material by order of the Court or by written agreement

of the parties;

        (k)       Two (2) designated in-house representatives for each Party who have

responsibility for maintaining and/or overseeing these Actions, as well as their secretarial and

clerical staff, subject to the restrictions set forth in Paragraph 4(b). Such representatives must

execute a copy of the Agreement to be Bound by Protective Order (Exhibit A) prior to being

given access to material designates as HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER.




                                                   11
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 12 of 30 PageID #: 352




6.     Conditions on Access to Designated Material

       (a)    CONSULTANTS AND EXPERTS

       Prior to a Receiving Party giving, showing, disclosing, making available, or

communicating Designated Material to any expert or consultant under Paragraph 5(c), the

Receiving Party shall:

              (i)        Provide written notice to the Producing Party identifying the expert or

                         consultant and the following information:

                         (A)    The expert’s or consultant’s business address, present employer

                                and position (including a job description), and job history;

                         (B)    a list of prior consulting relationships for companies involved in

                                the   development,      manufacturing,   marketing     or      sale   of

                                pharmaceutical products for the past five (5) years;

                         (C)    the case name, number, and location of the court for any litigation

                                in connection with which the expert or consultant has offered

                                expert testimony, including through a declaration, report, or

                                testimony at a deposition or trial, during the preceding five (5)

                                years; and

                         (D)    past or present relationship, if any, with the Receiving Party and/or

                                Producing Party.

                         (E)    Furthermore, the most recent curriculum vitae or resume of the

                                expert or consultant shall be provided pursuant to this section. If

                                the most recent curriculum vitae or resume of the expert or




                                                   12
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 13 of 30 PageID #: 353




                          consultant provides the information required pursuant to this

                          Paragraph, then the information need not be separately provided.

           (ii)    Include with the notice, a copy of Agreement to be Bound by Protective

                   Order (Exhibit A), signed by the expert or consultant.

           (iii)   The Producing Party shall be entitled to object to any disclosure of

                   Designated Material to the expert or consultant within five (5) business

                   days after receipt of the Agreement to be Bound by Protective Order by

                   stating specifically in writing the reasons why the identified expert or

                   consultant should not receive the Designated Material.               Proper

                   objectionable grounds include but are not limited to:

                          (A)     The proposed expert or consultant is currently employed or

                                  anticipates future employment by Plaintiff or Defendant(s);

                          (B)     The proposed expert or consultant is performing work-

                                  related to any product that is the subject of the Patents-in-

                                  Suit separate and apart from the work performed in

                                  connection with these Actions;

                          (C)     The proposed expert or consultant is performing work

                                  related to any pharmaceutical drug product designed to

                                  directly compete with the products involved in these

                                  Actions.

           (iv)    If the Parties are unable to agree on disclosure of Designated Material to

                   the expert or consultant, the objecting Party may apply to the Court for an

                   order that disclosure is improper within ten (10) calendar days of its




                                             13
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 14 of 30 PageID #: 354




                      objection. The burden of establishing the validity of written objections

                      rests with the objecting Party. If the objecting Party does not apply to the

                      Court within the prescribed period, the objection shall be deemed

                      withdrawn by using the procedure set forth in Paragraph 7(h) of the

                      Scheduling Order (No. 18-1962, D.I. 29).

               (v)    No disclosure of the Designated Material shall be made to the proposed

                      expert or consultant until the time for serving objections to that expert or

                      consultant has passed, or, in the event that a written objection is timely

                      served and a submission to prevent disclosure is filed, until the Court has

                      made a ruling thereon, and then, only in accordance with that ruling.

               (vi)   The filing and pendency of objections shall not limit, delay, or defer any

                      disclosures of Designated Material to the expert or consultant as to whom

                      no objection has been made, nor shall it delay or defer any other pending

                      discovery unless the level of confidentiality bears directly on the objecting

                      Party’s ability to conduct that discovery.

       (b)     THIRD PARTY TESTING LABORATORIES

       Counsel may use the services of third party testing laboratories to perform tests and

analyses for the Actions on Designated Material marked HIGHLY CONFIDENTIAL—

SUBJECT TO PROTECTIVE ORDER. Prior to a Receiving Party giving, showing, disclosing,

making available, or communicating Designated Material to any third party testing laboratory

pursuant to Paragraph 5(i) above, the Receiving Party shall:

               (i)    Provide written notice to the Producing Party, identifying the third party

                      testing laboratory, the third party testing laboratory’s business address,




                                               14
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 15 of 30 PageID #: 355




                   and past or present relationship, if any, the third party testing laboratory

                   has/had with the Receiving Party and/or Producing Party.

           (ii)    Include with the notice a copy of the Agreement to be Bound by

                   Protective Order (Exhibit A), signed by a representative of the third party

                   testing laboratory.

           (iii)   The Producing Party shall be entitled to object to the disclosure of

                   Designated Material to the third party testing laboratory within ten (10)

                   calendar days after receipt of the Acknowledgment of Protective Order by

                   stating specifically in writing the reasons why the third party testing

                   laboratory should not receive the Designated Material.

           (iv)    If the parties are unable to agree on the disclosure to the third party testing

                   laboratory, the objecting Party may apply to the Court for an order that

                   disclosure of Designated Material is improper within ten (10) calendar

                   days of its objection. The burden of establishing the validity of written

                   objections rests with the objecting Party. If the objecting Party does not

                   apply to the Court within the prescribed period, the objection shall be

                   deemed withdrawn by using the procedure set forth in Paragraph 7(h) of

                   the Scheduling Order (No. 18-1962, D.I. 29).

           (v)     No disclosure of the Designated Material shall be made to the proposed

                   third party testing laboratory until the time for serving objections to that

                   third party testing laboratory has passed, or, in the event that a written

                   objection is timely served and a submission to prevent disclosure is filed,




                                             15
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 16 of 30 PageID #: 356




                      until the Court has made a ruling thereon, and then, only in accordance

                      with that ruling.

              (vi)    The filing and pendency of objections shall not limit, delay, or defer any

                      disclosures of Designated Material to third party testing laboratories as to

                      whom no objection has been made, nor shall it delay or defer any other

                      pending discovery unless the level of confidentiality bears directly on the

                      objecting Party’s ability to conduct that discovery.

       (c)    AUTHORIZATION AND ACKNOWLEDGEMENT

       Persons or firms retained by Plaintiff or Defendant(s) to whom Designated Material is to

be given, shown, disclosed, made available, or communicated in any way in accordance with this

Protective Order (excluding the Court, e.g., Judges, Magistrate Judges, law clerks, qualified

court reporters, and clerical personnel of the Court before which these Actions are pending; and

outside counsel of record to any Party in connection with these Actions and the outside counsel’s

partners, associates, attorneys, data entry, information processing, computer support, artist,

translating, stenographic, clerical, and paralegal employees or agents whose duties and

responsibilities require access to materials designated HIGHLY CONFIDENTIAL—SUBJECT

TO PROTECTIVE ORDER), shall first execute an Agreement to be Bound by Protective Order

(Exhibit A). Counsel for the Receiving Party shall keep in his or her files an original of each

executed Acknowledgment of Protective Order until sixty (60) calendar days after the final

termination of these Actions.




                                               16
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 17 of 30 PageID #: 357




7.     Procedures for Filing Papers with Designated Material

       Designated Material may be included with, or referred to in, papers filed with the Court

where these Actions are now pending or in any other court only in accordance with the following

procedures:

       (a)     The Designated Material must be filed under seal in accordance with the

applicable procedures set forth in the Local Rules of Civil Practice and Procedure of the United

States District Court for the District of Delaware and any Orders of the Court.

       (b)     All papers filed with the Court, including but not limited to pleadings and

memoranda of law, which include all or any portion of information set forth in Designated

Material must be filed under seal in accordance with the terms and procedures set forth in this

Order, including the procedures for filing materials set forth above in Paragraph 7(a). Counsel

for the Party filing papers with Designated Material shall be responsible for designating all

papers filed with the Court as Designated Material and marked as HIGHLY CONFIDENTIAL—

SUBJECT TO PROTECTIVE ORDER depending on the contents of the papers being filed. The

papers shall be subject to the terms of this Order.

8.     Redacted Filings of Papers with Designated Material

       Redacted versions of papers with Designated Materials filed under seal must be filed with

the Court in accordance with the applicable procedures set forth in the Local Rules of Civil

Practice and Procedure of the United States District Court for the District of Delaware and any

orders of the Court, and made publicly available provided that:

       (a)     All Designated Material set forth in the papers is deleted or obscured and all

Designated Material is removed as exhibits; and




                                                 17
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 18 of 30 PageID #: 358




       (b)     Redacted versions of the papers are clearly marked “REDACTED PUBLIC

VERSION” or a similar legend. Redacted versions of the papers also must clearly identify each

place where information or exhibits have been deleted.

9.     Unintentional Failure to Designate and Inadvertent Production

       If, through inadvertence, regardless of reason or circumstances, a Producing Party

provides any Designated Material in these Actions without designating and marking the

Designated Material as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER,

the Producing Party may subsequently inform the Receiving Party of the confidential nature of

the disclosed Designated Material. The Receiving Party shall treat the disclosed Designated

Material as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER upon receipt

of written notice from the Producing Party, to the extent the Receiving Party has not disclosed

this Designated Material to persons not authorized to receive that material under Paragraph 5.

       Disclosure of Designated Material to persons not authorized to receive that material prior

to receipt of the confidentiality designation shall not be deemed a violation of this Protective

Order. However, in the event the material has been distributed in a manner inconsistent with the

categorical designation, the Receiving Party promptly will take the steps reasonably necessary to

(i) conform distribution to the categorical designation, i.e., by retrieval and destruction of all

copies of the Designated Material, or notes or extracts thereof, in the possession of the person(s)

not authorized under this Protective Order to possess the Designated Material; (ii) advise the

person(s) to whom disclosure was made that the material is confidential and should be treated as

provided in the Protective Order, and (iii) confirm to the Producing Party in writing the retrieval

or destruction.   In the event the Receiving Party believes it has been prejudiced by any




                                                18
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 19 of 30 PageID #: 359




inadvertent failure to designate, the Receiving Party may contest the designation as set forth in

Paragraph 3.

10.    Privileged Information

       The Parties agree that, as to objections based on attorney-client privilege, work product,

or other immunity from discovery pursuant to Fed. R. Civ. P. 26 and Federal Rule of Evidence

(“F.R.E.”) 502, in response to requests for production pursuant to Fed. R. Civ. P. 34 and

interrogatories pursuant to Fed. R. Civ. P. 33, to the extent that a Party is required at the time of

making such objection to provide information identifying documents or information withheld

from production because of objections based on privilege or immunity, the information shall be

provided in the form of a privilege log at a mutually agreed upon time on or before the close of

fact discovery. The Parties agree that production of a privilege log at the mutually agreed upon

time shall not constitute waiver of the asserted privilege or immunity as to any document or

information.

       Counsel shall exert their best efforts to identify documents or material protected by the

attorney-client privilege, the attorney work-product doctrine, the common-interest doctrine, or

any other privilege or immunity prior to the disclosure of any documents or material. If,

however, a Party unintentionally regardless of reason or circumstances, discloses documents or

material that is privileged or otherwise immune from discovery, the Party shall, promptly upon

discovery of the disclosure, so advise the Receiving Party in writing, request the documents or

material be returned or destroyed, and attach a privilege log entry within twenty (20) calendar

days pertaining to the documents or material that is privileged or otherwise immune from

discovery. If that request is made and the privilege log provided, no Party to the Actions shall

thereafter assert that the disclosure waived any privilege or immunity.




                                                 19
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 20 of 30 PageID #: 360




       It is further agreed that the Receiving Party will return or destroy the inadvertently

produced documents or material, and all copies and derivations (including any notes or work

product made therefrom), within five (5) business days of the Receiving Party’s receipt of a

written request for the return of the documents or material. The Receiving Party having returned

or destroyed the inadvertently produced documents or material may thereafter seek production of

the documents or material in accordance with the Federal Rules of Civil Procedure, but cannot

assert that the privilege has been waived due to the unintentional disclosure. These procedures

are not intended to in any way limit the right of a Party to argue pursuant to F.R.E. 502 or any

other law that any inadvertent production did not constitute a waiver, except that the Receiving

Party shall not sequester or retain the inadvertently produced documents in any manner or for

any purpose, including for purposes of challenging the privilege claim.

       In the event that a Receiving Party, in good faith, believes that the document(s) or

tangible item(s) that were withdrawn by the Party claiming privilege are not properly subject to a

claim of attorney-client privilege, work product immunity, or any other privilege or immunity,

the Receiving Party may only use the privilege log as the basis for any motion to compel, and not

the contested document. For the avoidance of doubt, the Court (including Judges, Magistrate

Judges, law clerks, and clerical personnel of the Court before which these Actions are pending)

is permitted to review the contested document in-camera in conjunction with a motion to compel.

11.    Information Not Covered by Protective Order

       The restrictions set forth in this Protective Order shall not apply to information which is

in the possession of or otherwise known to the Receiving Party or the public before the date of its

transmission to the Receiving Party, or which lawfully comes into the possession of or becomes

known to the Receiving Party or lawfully comes into the possession of or otherwise becomes




                                                20
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 21 of 30 PageID #: 361




known to the public after the date of its transmission to the Receiving Party, provided that the

information does not become publicly known by any act or omission of the Receiving Party

which would be in violation of this Protective Order.

12.    Responsibility of Attorneys

       Outside counsel of record shall be responsible for providing a copy of this Protective

Order to all persons entitled access to Designated Material under Paragraph 5 and to employ

reasonable measures to control duplication of, access to, and distribution of copies of materials

so designated. All copies, extracts and translations must be appropriately marked and are subject

to Paragraph 13 of this Protective Order.

13.    Final Disposition

       Upon termination, settlement, or final judgment of these Actions, including exhaustion of

all appeals, the originals and all copies of Designated Material shall be either destroyed or turned

over to the Producing Party, or to their respective outside counsel, within ninety (90) calendar

days. However, outside counsel may retain court filings and other pleadings and discovery

served; trial, deposition, and hearing transcripts; correspondence; expert reports; attorney and

consultant work product; and deposition and trial exhibits for archival purposes. If Designated

Material is destroyed pursuant to this Paragraph, outside counsel for the Receiving Party shall

provide to outside counsel for the Producing Party a certification that the destruction was

performed.    The provisions of this Protective Order insofar as it restricts the disclosure,

communication of, and use of Designated Material produced hereunder shall continue to be

binding after the conclusion of these Actions.




                                                 21
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 22 of 30 PageID #: 362




14.    No Limitation on Other Rights

       This Protective Order shall be without prejudice to the right of any Party to oppose

production of any information on any and all grounds other than confidentiality.

15.    Release from or Modification of Protective Order

       This Protective Order is entered without prejudice to the right of any Party to apply to the

Court at any time for additional protection; or to release, rescind, or modify the restrictions of

this Protective Order; to determine whether a particular person shall be entitled to receive any

particular information; or to seek relief from inadvertent disclosure of privileged or work-product

information. This Protective Order does not preclude all of the parties to this Protective Order

from entering into any stipulation (in writing or on the record) constituting a modification of this

Protective Order.      On any application seeking disclosures beyond those authorized by this

Protective Order, the burden will be on the Receiving Party to justify the disclosure.

16.    Other Proceedings

       By entering this Protective Order and limiting the disclosure of information in these

Actions, the Court does not intend to preclude another court from finding that information may

be relevant and subject to disclosure in another case. Any person or Party subject to this

Protective Order who becomes subject to a motion to disclose another Party’s information

designated HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE ORDER pursuant to

this Protective Order in another case shall promptly notify that other Party of the motion so that

the other Party may have an opportunity to appear and be heard on whether that information

should be disclosed.




                                                22
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 23 of 30 PageID #: 363




17.    Discovery from Third Parties

       If discovery is sought of a person not a Party to these Actions (i.e., a third party)

requiring disclosure of said third party’s Designated Material, the Designated Material disclosed

by the third party will be accorded the same protection as the parties’ Designated Material, and

will be subject to the same procedures as those governing disclosure of the parties’ Designated

Material pursuant to this Protective Order. Should a Party to these Actions have a good faith

basis that the third party production may contain a Party’s confidential information, that Party

shall be allowed to designate that information according to this Protective Order within twenty-

one (21) calendar days of receipt of that production.

18.    Admissibility

       Nothing herein shall be construed to affect in any way the evidentiary admissibility of

any document, testimony, or other matter at any court proceeding related to the Action. The

marking of Designated Material as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE

ORDER pursuant to this Protective Order shall not, for that reason alone, bar its introduction or

use at any court proceeding related to these Actions pursuant to the terms and conditions as the

Court may deem appropriate, consistent with the need for a complete and accurate record of the

proceedings, provided, however, that every effort shall be made, through the use of procedures

agreed upon by the Parties or otherwise, to preserve the confidentiality of Designated Material.

19.    Non-Party Request and/or Subpoena of Designated Material

       If a Receiving Party receives a subpoena or other compulsory process from a non-party to

this Protective Order seeking production or other disclosure of a Producing Party’s Designated

Material, that Receiving Party shall give written notice to outside counsel of record for the

Producing Party within five (5) business days after receipt of the subpoena or other compulsory




                                                23
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 24 of 30 PageID #: 364




process identifying the specific Designated Material sought and enclosing a copy of the

subpoena or other compulsory process. If the Producing Party timely seeks a protective order,

the Receiving Party to whom the subpoena or other compulsory process was issued or served

shall not produce the Designated Material requested prior to receiving a court order or consent of

the Producing Party. In the event that Designated Material is produced to the non-party, the

material shall be treated as HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE

ORDER pursuant to this Protective Order.

20.    Unintentional Disclosure of Designated Material

       If Designated Material, or any portion thereof, is disclosed by the Receiving Party,

through inadvertence or otherwise, to any person or party not authorized under this Protective

Order, then the Receiving Party shall use its best efforts to retrieve immediately all copies of the

Designated Material, and to bind the person to the terms of this Protective Order. In that event,

the Receiving Party shall also (i) promptly inform that person of all the provisions of this

Protective Order; (ii) identify that person immediately to the Producing Party; and (iii) request

that person to execute the Agreement to be Bound by Protective Order (Exhibit A) and confirm

destruction or return of the material and all copies and derivations (including any notes or work

product made therefrom).

21.    Counsel’s Right to Provide Advice

       Nothing in this Protective Order shall bar or otherwise restrict any counsel herein from

rendering advice to the counsel’s Party-client with respect to these Actions, and in the course

thereof, relying upon an examination of Designated Material, provided, however, that in

rendering advice and in otherwise communicating with the Party-client, the counsel shall not




                                                24
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 25 of 30 PageID #: 365




disclose any Designated Material to anyone not authorized to receive Designated Material

pursuant to the terms of this Protective Order.

22.    No Contract

       To the extent that the parties have agreed on the terms of this Protective Order, this

stipulation is for the Court’s consideration and approval as an order. The Parties’ stipulation

shall not be construed to create a contract between the Parties, or between the Parties and their

respective counsel.

23.    Effective Date

       This Protective Order shall be effective on the date of its execution, provided that all

material previously produced shall be deemed HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER unless and until they are re-designated by the Producing Party or by

further order of the Court.

24.    Termination

       The termination of these Actions shall not automatically terminate the effectiveness of

this Protective Order.        Persons subject to this Protective Order shall be bound by the

confidentiality obligations of this Protective Order until the Producing Party agrees otherwise in

writing or this Court (or any other court or competent jurisdiction) orders otherwise.




       SO ORDERED this __________ day of ______________________________, 2019



                                       ________________________________________
                                              Chief, United States District Judge




                                                  25
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 26 of 30 PageID #: 366




                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Megan E. Dellinger

                                             Jack B. Blumenfeld (#1014)
                                             Megan E. Dellinger (#5739)
OF COUNSEL:                                  1201 North Market Street
                                             P.O. Box 1347
Wendy L. Devine                              Wilmington, DE 19899
Kristina M. Hanson                           (302) 658-9200
Yan-Xin Li                                   jblumenfeld@mnat.com
WILSON SONSINI GOODRICH & ROSATI             mdellinger@mnat.com
One Market Plaza, Spear Tower, Suite 3300
San Francisco, CA 94105                      Attorneys for Plaintiff Silvergate
(415) 947-2000                               Pharmaceuticals, Inc.

Natalie J. Morgan
WILSON SONSINI GOODRICH & ROSATI
12235 El Camino Real, Suite 200
San Diego, CA 92130-3002
(858) 350-2300

                                             MORRIS JAMES LLP

                                             /s/ Kenneth L. Dorsney

                                             Kenneth L. Dorsney (#3726)
                                             500 Delaware Avenue, Suite 1500
                                             Wilmington, DE 19801-1494
OF COUNSEL:                                  (302) 888-6855
                                             kdorsney@morrisjames.com
Brian P. Murray
Andrew M. Alul                               Attorneys for Defendant Bionpharma Inc.
TAFT STETTINIUS & HOLLISTER LLP
111 East Wacker Drive, Suite 2800
Chicago, IL 60601
(312) 527-4000




                                            26
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 27 of 30 PageID #: 367




                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                       /s/ Samantha G. Wilson

                                       Anne Shea Gaza (#4093)
OF COUNSEL:                            Samantha G. Wilson (#5816)
                                       Rodney Square
Steven Maddox                          1000 North King Street
Jeremy Edwards                         Wilmington, DE 19801
Matthew Ruedy                          T: (302) 571-6600
Kaveh Saba                             agaza@ycst.com
MADDOX EDWARDS, PLLC                   swilson@ycst.com
1900 K Street NW, Suite 725
Washington, D.C. 20006                 Attorneys for Defendant Amneal
(202) 830-0707                         Pharmaceuticals LLC

December 11, 2019




                                     27
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 28 of 30 PageID #: 368




                                       EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
SILVERGATE PHARMACEUTICALS, INC.,                )
                                                 )
                    Plaintiff,                   )
                                                 )    C.A. No. 18-1962 (LPS)
      v.                                         )    C.A. No. 19-1067 (LPS)
                                                 )
BIONPHARMA INC.,                                 )
                                                 )
               Defendant.                        )
SILVERGATE PHARMACEUTICALS, INC.,                )
                                                 )
                    Plaintiff,                   )
                                                 )
      v.                                         )    C.A. No. 19-678 (LPS)
                                                 )
AMNEAL PHARMACEUTICALS LLC,                      )
                                                 )
                    Defendant.                   )

              AGREEMENT TO BE BOUND BY PROTECTIVE ORDER


I, ________________________________________, state that:

      1.     My present employer is ________________________________________; and

my work address is ____________________________________________________________

___________________________________________________________________________.

      2.     My present occupation or job description is ______________________________

___________________________________________________________________________.

      3.     My relationship to a Party/the Parties in the Action(s) is ____________________

___________________________________________________________________________.




                                          A–1
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 29 of 30 PageID #: 369




       4.        I have carefully read and understood the provisions of the Protective Order in

these Actions signed by the Court, and I will comply with and agree to be bound by all

provisions of the Protective Order.

       5.        I will hold in confidence and not disclose to anyone not qualified under the

Protective Order any Discovery Material designated HIGHLY CONFIDENTIAL—SUBJECT

TO PROTECTIVE ORDER (i.e., Designated Material) or any words, summaries, abstracts, or

indices of such information disclosed to me.

       6.        I will only use Designated Material disclosed to me solely for the purposes of

these Actions.

       7.        No later than the final conclusion of the last of these Actions , I will return, or

certify complete destruction of, all Designated Material and summaries, abstracts, and indices

thereof which come into my possession, and documents or things which I have prepared relating

thereto, to outside counsel for the Party/Parties for whom I am/was employed or have been

retained.

       8.        I agree to submit myself to the jurisdiction of the United States District Court for

the District of Delaware, or other jurisdiction where these Actions may be pending, for the

purpose of enforcing the terms of this undertaking.

       9.        I understand that if I violate the provisions of the Protective Order, I will be in

violation of a Court order and subject to sanctions or other remedies that may be imposed by the

Court and potentially liable in a civil action for damages.

       10.       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




                                                A–2
Case 1:18-cv-01962-LPS Document 34 Filed 12/11/19 Page 30 of 30 PageID #: 370




Date: _________________________

                                                     [Signature]



                                                   [Printed Name]




                                    A–3
